         Case 1:20-cr-00051-PAC Document 4 Filed 11/17/20 Page 1 of 1




UNIT ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             -   -   -   X

UNITED STATES OF AMERICA

                      - v. -                                                   ORDER

 LIAN QIU,                                                                     19 Mag. 1177 2
    a/k/a "Wei Qiu , "
    a /k/ a "Chen Yang,"

                 Defendant.

 -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   X



         Upon the application of the United States of America, by and

through Assistant United States Attorney Micah F. Fergenson , it is

hereby ORDERED that Complaint 19 Mag.                                        11772 be   and   hereby   is

unsealed .


                     SO ORDERED.

Dated :              New York , New York
                     November 17, 2020


                                                                     HONORABLE KEVIN N. FOX
                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                     SOUTHERN DISTRICT OF NEW YORK
